DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/22 have been fully considered but they are not persuasive.
On page 6 regarding claim objections Applicant argues amendments to claim 5 overcome the rejection of record.
The Examiner respectfully agrees and withdraws the objection.
On pages 6-7 regarding 112 rejections Applicant argues Figure 35 adequately shows the first skirt covering “an entirety of a row of cells defined between the first and second row of struts”. Applicant argues figure 35 shows first skirt 443 with an upper edge corresponding to a second row of struts lying thereabove, and argues these two rows of struts define a row of cells which is covered by skirt 443 (the area between the upper edge of the second skirt 449 and the upper edge of the first skirt 443).
The Examiner respectfully agrees and withdraws the rejection.
On pages 7-8 regarding 102 rejections Applicant argues that while Yohanan teaches a skirt which is made of PET fabric, this fabric is not pile as the claim requires. Applicant argues that [0119] of the instant specification states that the skirt can be made of a plush or pile material like loop yarn, including a PET loop yarn or polyester textured yarn. Applicant argues accordingly that a person of ordinary skill understands that “pile” refers to a specific fabric construction and PET is the material of the fabric.
The Examiner respectfully disagrees. First, the Examiner notes that Applicant has already admitted that this material is known, and sold by ATEX Technologies (specification [0119]) and thus has admitted it is prior art. Further, Dacron ® is specifically mentioned as being a suitable woven fabric material, and if not inherently  described by Applicant as being “pile” or “plush”, is defined by Applicant as being the equivalent ([0119]). However, more importantly, the admittedly known material by Applicant notwithstanding, Yohanan [0039] teaches the fabric material is PET and sold under the trade name of Dacron ® which is a pile material used in batting and fiberfill. Dacron® material is exceptionally well-known in the art as being pile. Further and finally, “fabric” is defined by Merriam-Webster as “cloth; material that resembles cloth” and “cloth” is defined by Merriam-Webster as “a pliable material made usually by weaving, felting, or knitting natural or synthetic fabrics and filaments”. A felted material would of course, has a pile composition (“a coat or surface of usually short close fine furry hairs” (Merriam-Webster)). The rejection is accordingly maintained. 
The Examiner also refers to Pintor et al. (US 20130190862 A1) included in Applicant’s IDS (i.e. it is likewise prior art) which indicates PET from ATEX technologies use in heart valves is well-known ([0165]) and includes loop yarn (which also includes a pile texture). 
On page 9 regarding claim 19 Applicant argues amendments overcome the rejection of record. 
The Examiner respectfully refers to rejections below regarding newly amended claims.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is objected to for claiming “…that correspond to the first rows of struts” when as the Examiner best understands there is one first row of struts. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yohanan et al. (US 20130018458 A1) hereinafter known as Yohanan.
Regarding claims 1-2 Yohanan discloses a prosthetic heart valve (Figure 5) comprising:
a collapsible and expandable annular frame configured to be radially collapsed for mounting on a delivery apparatus and expanded inside the body (Figure 5 item 102; abstract),
wherein the frame includes an inflow end (Figures 5-6 item 108), outflow end (Figures 5-6 item 110), longitudinal axis extending therebetween (Figure 5), and a plurality of struts defining a plurality of rows of cells (Figure 5; [0054]);
a collapsible and expandable valve member mounted within the frame (Figure 5 item 104; abstract); and 
a collapsible and expandable sealing skirt mounted within the annular frame (Figure 5 item 106), wherein the sealing skirt comprises a pile fabric of PET loop yarn (clms 2-3) ([0057], [0039] PET made of Dacron® (Applicant’s specification indicates PET is loop yarn [0119]; Dacron® is inherently pile) which can contact tissue surrounding the valve when the valve is implanted within a native annulus (Figures 5-6; [0058]).
Regarding claim 4 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt is sutured to the struts of the frame ([0057]).
Regarding claim 5 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt extends beyond the inflow end of the frame (Figure 5 shows the skirt extending beyond parts of the valleys of the frame so that it forms a straight edge at the inflow end).
Regarding claim 6 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the struts of the frame are arranged in a plurality of circumferentially extending rows (Figures 5-6), and the sealing skirt comprises an upper edge (Figures 5-6 at the top of 112c (item 130)) and lower edge (Figures 5-6 item 132), wherein the upper edge has an undulating shape that corresponds to one of the circumferentially extending rows of struts (Figures 5-6) and the lower edge is straight (Figures 5-6).
Regarding claim 7 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt covers an entirety of a row of cells at the inflow end of the frame (Figures 5-6).
Regarding claim 11 Yohanan discloses the valve of claim 1 substantially as is claimed,
wherein Yohanan further discloses the pile fabric is made of textured yarn ([0057] PET loop yarn is understood to have texture; see also the rejection to claim 1 above.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan as is applied above in view of Braido (US 20150073545 A1).
Regarding claim 8 Yohanan discloses the valve of claim 1 substantially as is claimed,
but is silent with regards to there being an additional fabric skirt positioned radially outward from the valve member but inward of the sealing skirt.
However, regarding claim 8 Braido teaches wherein sealing skirts can include multiple layers ([0072]-[0073] cuff 206 can include cuffs 250, 252 which can be disposed on the luminal surface and can cover all or part of the luminal surface; made of PET). Yohanan and Braido are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Yohanan so that the sealing skirt comprises an additional layer such as is taught by Braido in order to allow the skirt to be made of different materials and have different thicknesses in different locations, thereby optimizing strength, sealing, and crimp profile properties of the valve.


Claims 9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yohanan in view of Braido as is applied above, further in view of Valdez et al. (US 20140228945 A1) hereinafter known as Valdez.
Regarding claim 9 the Yohanan Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein Yohanan further discloses the valve member comprises a plurality of leaflets (Figure 5 item 104), 
but is silent with regards to how the leaflets are sutured to the skirt.
However regarding claim 9  Valdez teaches a heart valve in which leaflets are sutured to skirts along a scalloped shaped suture line (Figure 7 item 536). Yohanan and Valdez are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Yohanan Braido Combination so that the suture line of the leaflets connecting to the skirt extended in a scallop shape such as is taught by Valdez since this scallop shape is a commonly used, biomimetic connection between the lobes of a leaflet and its surrounding support.
Regarding claim 10 the Yohanan Braido Valdez Combination teaches the valve of claim 9 substantially as is claimed,
wherein Yohanan further discloses the sealing skirt covers an entirety of row of cells at the inflow end of the frame (Figures 5-6),
and Braido further teaches the additional fabric skirt covers an entirety of another row of cells above an upper edge of the sealing skirt (Figure 4a and [0072]-[0073]: the cuffs can occupy different locations and cover only one row of cells respectively as an obvious alternative to covering the same extent, and even the entire luminal surface).
Regarding claim 12 Yohanan discloses the valve of claim 1 substantially as is claimed (see the rejection to claim 1 above wherein the “sealing skirt” is the “second skirt”),
wherein Yohanan further discloses the valve member comprises a plurality of leaflets (Figure 5 item 104), 
but is silent with regards to the leaflets having an inflow end portion sutured to a first fabric skirt along a scallop shaped suture line.
However, regarding claim 12 see the rejection to 8-9 above.
Regarding claim 13 see the rejection to claim 2 above.
Regarding claim 14 see the rejection to claim 3 above.
Regarding claim 15 the Yohanan Braido Valdez Combination teaches the valve of claim 12 substantially as is claimed,
wherein Yohanan further discloses the struts of the frame are arranged in a plurality of circumferentially extending rows, including a first row of struts and a second row of struts positioned above the first row of struts (Figures 5-6), and the second fabric skirt comprises an upper edge (Figures 5-6 at the top of 112c (item 130)) and lower edge (Figures 5-6 item 132), wherein the upper edge has an undulating shape comprising a plurality of peaks and valleys that correspond to the first row of struts (Figures 5-6) and the lower edge is straight (Figures 5-6).
Regarding claim 16 the Yohanan Braido Valdez Combination teaches the valve of claim 15 substantially as is claimed,
wherein the Combination further teaches the first fabric skirt comprises an upper edge and lower edge, wherein the upper edge of the first skirt has an undulating shape comprising a plurality of peaks and valleys corresponding to the second row of struts (see the rejection/modification in claim 1 above wherein the fabric skirt simply comprises dual layers, and thus the upper edge of the first skirt will also follow the undulating pattern the sealing skirt follows and includes peaks/valleys), and the peaks of the first fabric skirt are circumferentially offset from the peaks of the second fabric skirt (see Figure 4a-b wherein the peaks of the struts following one skirt are aligned with valleys of the struts following the other skirt).
Regarding claim 17 see the rejection to claim 7 above.
Regarding claim 18 the Yohanan Braido Valdez Combination teaches the valve of claim 17 substantially as is claimed,
wherein Yohanan further discloses the first fabric skirt covers and entirety of a row of cells between the two strut rows (Figures 5-6).
Regarding claim 19 Yohanan discloses a prosthetic heart valve (Figure 5) comprising: 
a collapsible and expandable annular frame (Figure 5 item 102; abstract) which includes an inflow end (Figures 5-6 item 108) outflow end (Figures 5-6 item 110) and longitudinal axis (Figure 5),
wherein the frame comprises a plurality of circumferentially extending rows of struts and cells (Figure 5; [0054]) including a first row of struts and a second row of struts positioned below and axially immediately adjacent the first row (Figures 5-6), 
a collapsible and expandable valve member mounted within the frame which includes leaflets (Figure 5 item 104)
a collapsible and expandable first fabric skirt (Figure 5 item 106) with an upper edge with an undulating shape comprising peaks and valleys that corresponds to the first row of struts (Annotated Figure 6) and lower edge (Figure 5 item 132),
wherein the upper edge of the first skirt is sutured to the struts ([0057]),
but is silent with regards to the upper edge of the first skirt being sutured to the struts on the first row of the struts,
each leaflet having a scallop-shaped suture line to attach it to the skirt,
a second fabric skirt and its positioning and edge configuration, and the second skirt’s material.
However, regarding claim 19 Braido teaches wherein sealing skirts can include multiple layers ([0072]-[0073] cuff 206 can include cuffs 250, 252 which can be disposed on the luminal surface and can cover all or part of the luminal surface; made of PET) so that there is a collapsible and expandable second fabric skirt (Figure 4a item 250) positioned radially outward of a first (Figure 5a item 252), 
wherein the second skirt comprises an upper edge (Figure 4a item 254) and lower edge (Figure 4a at the bottom-most cells of the stent),
wherein the upper edge of the second skirt has an undulating shape comprising a plurality of peaks and valleys (Figure 4a) which correspond to the a second row of struts (Figure 4b),
wherein the upper edge of the second skirt is sutured to the struts of the second row of struts (Figure 5b item 254). Yohanan and Braido are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Yohanan so that the sealing skirt comprises an additional layer such as is taught by Braido in order to allow the skirt to be made of different materials and have different thicknesses in different locations, thereby optimizing strength, sealing, and crimp profile properties of the valve.
Further, regarding claim 19 Yohanan teaches that sealing skirts can be made of loop yarn and pile fabric ([0057], [0039] PET made of Dacron® (Applicant’s specification indicates PET is loop yarn [0119]; Dacron® is inherently pile) which can contact tissue surrounding the prosthetic valve when implanted within a native annulus (Figures 5-6; [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the second skirt (of Braido) so that it was made of any material, including that as taught by Yohanan since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claim 19 Valdez teaches a heart valve in which leaflets are sutured to skirts along a scalloped shaped suture line (Figure 7 item 536) and inner skirt members (106) are sutured to a top row of struts (Figure 1) (which corresponds to Yohanan’s first row of struts). Yohanan and Valdez are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Yohanan Braido Combination so that the suture line of the leaflets connecting to the skirt extended in a scallop shape such as is taught by Valdez since this scallop shape is a commonly used, biomimetic connection between the lobes of a leaflet and its surrounding support. Likewise, suturing is a known method of connection between prosthetic elements. 
Further, the Combination teaches wherein the peaks of the first and second skirts are circumferentially offset from one another (see Figures 4b of Braido and Annotated Figure 6 of Yohanan the peaks of the first skirt are aligned with the valleys of the second in the Combination).

    PNG
    media_image1.png
    564
    754
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/27/22